The offense is theft of property over the value of fifty dollars. The indictment embraced averments to the effect that appellant had, prior to the alleged commission of the present offense, been twice convicted of felonies less than capital. Because of repetition of offenses, the penalty was assessed at confinement in the penitentiary for life.
No bills of exception are brought forward. *Page 556 
The proof on the part of the State was sufficient to warrant the conclusion that appellant stole an automobile of the value of $125.00 from E. G. Stone. Testifying in his own behalf, appellant denied his guilt. Also his testimony raised the issue of alibi.
The State introduced proof showing appellant's previous convictions.
In his brief appellant complains of the action of the trial court in overruling his first application for a continuance. In view of the fact that no bill of exception is brought forward, the action of the trial court in denying the continuance is not subject to review.
We are unable to agree with appellant's contention that the proof is insufficient to support the averments in the indictment touching the previous convictions. It appears that one of said convictions was in the district court of Smith County on the 8th of April, 1931, while the other conviction was in the district court of Johnson County on the 5th of June, 1934.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.